     Case 3:21-cr-00994-JLS Document 27 Filed 07/20/21 PageID.62 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                       (HONORABLE JANIS L. SAMMARTINO)

UNITED STATES OF AMERICA,                 )   Case No.: 21-CR-994-JLS
                                          )
              Plaintiff,                  )
                                          )   ORDER GRANTING JOINT MOTION TO
v.                                        )   CONTINUE MOTION HEARING/TRIAL
                                              SETTING
                           )
CRISTIAN RODRIGUEZ-MARRON, )
                           )
          Defendant.       )
                           )



        IT IS HEREBY ORDERED that the Joint Motion to continue be granted and the

motion hearing/trial setting in this matter now scheduled for July 23, 2021, be continued

to August 27, 2021, at 1:30 p.m. For the reasons set forth in the Joint Motion, the Court

finds the continuance serves the ends of justice and outweighs the public and Defendant’s

interest in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A) and time is therefore

excluded until the motion hearing date.

        IT IS FURTHER ORDERED that defendant file an acknowledgment of next

court date by August 13, 2021.

        IT IS SO ORDERED.

Dated: July 20, 2021




                                                                             21-CR-994-JLS
